 HILTON NURSING HOME1073313Realty Corp.t/a Hilton Nursing Home and EthylE. Crowley. Case 5-CA-5784June12, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn April 19, 1973, Administrative Law Judge Ber-nard J. Seff issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three member-panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERdictional facts and the supervisory status of certain employ-ees but denied the commission of any unfair labor practices.All parties appeared and were offered the opportunity tobe heard, and to examine and cross-examine witnesses.Briefswere filed by the General Counsel and Respondentwhich were duly considered. Upon the entire record and myobservation of the demeanor of the witnesses,2 I make thefollowing:FINDINGS AND CONCLUSIONSITHE BUSINESSOF THE RESPONDENT,THE LABOR ORGANIZATION INVOLVEDRespondent,a Maryland corporation,operates two nurs-ing homes in Baltimore,only one of which,known as 3313Poplar Street,t/a Hilton Nursing Home,Baltimore, Mary-land, is involved in this case.Respondent operates proprie-tary nursing homes providing nursing care for elderly andinfirm patients.During the preceeding 12 months,Respon-dent in the course and conduct of its business received grossrevenues in excess of $500,000. I find that Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.Local 1199E,National Union of Hospital and NursingHome Employees,AFL-CIO,herein called the Union, is alabor organization within the meaning of Section 2(5) of theAct.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, 3313 Realty Corp. t/aHilton Nursing Home, Baltimore, Maryland, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.iThe Respondenthas excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderanceof all ofthe relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products,Inc, 91NLRB 544,enfd.188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe recordand find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEBERNARDJ.SEFF,Administrative Law Judge: This pro-ceeding was tried before me on December 28, 1972, pur-suant to a charge filed on September 19 and a complaintissued onNovember 14, 1972.' The complaintalleges insubstance that Respondent(Hilton) violated Section 8(a)(1)and (3) of the National Labor Relations Act: (a) throughinterference,restraint, and coercion(including an allegedovert threat that anyone who starts a union would be fired),and (b) by the alleged discriminatory discharge of threeemployees.Respondent in its answer admitted certain juris-iUnless otherwise indicated all dates are in 1972IITHE UNFAIR LABOR PRACTICESA. Union Organizational Campaign1.Firstmeeting at employee Threatt's homeStarting on September 13 a meeting was held in the homeof employee Bernice Threatt which was attended by about13 employees, 2 representatives of the Union, and includingThomas Van Dyke, Rosalie Chambers, and Ethyl Crowley(the three alleged discnminatees). At this meeting unionapplications for membership cards were given to Van Dyke,Chambers, and Crowley, each of whom signed a card.Commencing on September 14 and continuing throughSeptember 15 the three employees named above solicitedHilton employees and, while the record is not clear on thispoint, approximately 15 employees out of a complement of60-70 workers signed union cards. The solicitation tookplace in the nursing home during breaks, lunch time, and atother times. At or about 6 p.m. Van Dyke (the most articu-late unionadherent) was called into the office of GeorgeLeibowitz, administrator in training, and his brother, Mau-ry Leibowitz, administrator, was also present. Van Dykewas fired. During the same day, at or about 3 p.m. on2The testimonyof all witnesseshas been considered.In evaluating thetestimony of each witness,demeanorwas relieduponIn addition, inconsis-tencies and conflictingevidencewere consideredThe absenceof a statementof resolution of a conflict in specifictestimony,or of an analysis of suchtestimony,does not mean that such did not occur. SeeBishopand Malco, Inc,d/b/a Walker's,159 NLRB 1159, 1161. Further,to the extent that a witnessis credited only in part,it isdone upon the evidentaryrule that it is notuncommon"to believesome and not all of a witness' testimony."N L.R.B.v.Universal Camera Corporation,179 F 2d 749, 754 (C A 2, 1950).204 NLRB No. 28 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDSeptember 15, Chambers and Crowley were together calledintoGeorge Leibowitz's office and were summarily dis-charged. Each of the three employees were told that Hiltonwas in precarious financial condition and identical letterswere given to them which stated they were being laid off foreconomic reasons and "were not terminated for any otherreasons."2.The discharge of Van DykeVan Dyke had his initial job interview on or about August7 and commenced his job on August 8 as an orderlyearning$1.85 an hour. He was interviewed by Head Nurse BerniceRubio. After inquiring into his past record of employmentand his marital status he was hired. His duties as an orderlyconsisted of cutting hair, handling bed pans, shaving malepatients,and assisting patients getting into and out of thebath tub.After his interview was concluded he first left Rubio'soffice and then returned to stick his head back into theoffice. Van Dyke testified he asked if there was a union atHilton. According to Van Dyke, Rubio said:... we don't need a union here. People are happy here,if you try to get a Union, you know, you are fired.Rubio testified:Iinterviewed Van Dyke, as he formerly testified.... As he went out the door, he came back . . . Sohe came to the door. He looked around the corner. AndIwas dialing the phone to call a number-and he askedme, was this a community nursing home. And I said,no, it isn't.He then said, is there any Union here? And I said,no, it isn't.He said I'm glad of that, because at Bolton Hill [oneof his previous places of employment] . . . and he wentout the door mumbling and I don't know what the restof it was.Q. Did you ever talk to him at any othertime aboutUnion activities?A. I never had to call him to the office. He did hiswork as far as I'm concerned.Thus Rubio flatly denied she ever said anything about "ifyou try to get a Union, you know you're fired." She crediblytestified she was dialing a phone number when Van Dykestuck his head in her door after his initial interview had beenconcluded. She did not volunteer any information aboutunions but merely answered this question put to her by VanDyke. The General Counsel did not cross-examine Rubioabout her alleged remark to Van Dyke.Van Dyke impressed me as a diffident person. Whenapplying for a job he was obviously trying to make a goodimpression. At this point in his testimony it appeared he wasspeaking in a sly manner attempting to win the favor of hisnew employer. It is reasonable to expect that he did notknow how Rubio felt about unions and this impression isfortified by Rubio's testimony that Van Dyke said, "I'mglad of that because at Bolton Hill," then his words trailedoff as he left. So far as this episode is concerned I was notimpressed with his demeanor.Rubio, on the other hand, impressed me with her busi-nesslike and direct answers and the brevity of her com-ments. She did not waste words. For the most part heranswers were laconic. She concluded her remarks with thestatement that she had no further conversation with VanDyke because so far as she was concerned he (Van Dyke)did his work. I credit her version of the conversation withVan Dyke. I do not credit his testimony that she said anyemployee would be fired if he tried to bring a union into thenursing home.Van Dyke also testified that a few days after he began towork he had a friendly talk with John Parrish, the adminis-trative assistant.Van Dyke claims he mentioned the Unionto him and, in response, Parrish said:... don't mention that. That is a bad word aroundhere.Mention that word around here and you'll be outthe door before you can say boo.On direct examination Parrish said he could not recall hav-ing made that statement or any other remark about unions.Parrish was not cross-examined by the General Counsel.Parrish was vague and uncertain in his answers. Signifi-cantly, he did not deny having made the comment attribut-ed to him by Van Dyke. Under these circumstances I creditVan Dyke and find that Parrish didmake the statementsascribed to him by Van Dyke. Furthermore, I note, in evalu-ating the testimony given by Parrish, his vague answers toquestions put to him, and his inability to recall what wassaid during his encounter with Van Dyke. His outward de-meanor and uncertainty while he was testifying made himan unpersuasive witness.The question as to whether the statement which I havefound was made by Parrish can be imputed to Respondentdepends on whether Parrish is a supervisor. From the scantinformation elicited from him in the record as to his duties,itseems thathe was involved in clerical, financial, andaccounting matters. There is some doubt in my mind abouthis supervisory status. However, Respondent admitted in itsanswer to the fourth allegation in the complaint that Parrishwas a supervisor and I conclude that this answer is bindingon the Respondent and conclusive of the supervisory statusof Parrish.Van Dyke also testified that on September 15 at about 3p.m. he went to George Leibowitz's office to request changein order to make a food purchase at a vending machine. Heopened his wallet to take out some money. In the walletwere several union cards which had the Union's name andnumber and which Van Dyke claimed Leibowitz could see.It seems highly unlikely that Van Dyke had positionedunion cards in his wallet in such a manner that they couldbe seen andidentified by Leibowitz as union cards. Thereis no evidence in the record that Van Dyke sought to attractRespondent's attention to his union activity. The incidentas described by Van Dykeseemscontrived. Leibowitz de-nied he had seen any union cards in Van Dyke's wallet oranyplace else. I credit Leibowitz's denial and do not believethe version of this incident as recited by Van Dyke.3.The discharge of ChambersRosalie Chambers is a licensed practical nurse. She washired to work on the day shift in the capacity of an LPNtowards the end of July. She was present at the organiza-tionalmeeting that took place at Threatt's home on the HILTON NURSING HOME109evening of September 13. She signed a card and was given22 authorization cards to solicit. She signed up six employ-ees on September 15. There is no direct evidence that Re-spondent had knowledge of her union activities. TheGeneral Counsel contends that such knowledge should beinferred because Chambers' activities took place on the dayshe was fired under circumstances indicating that it seemsunlikely her active campaigning during the peak of theUnion's organizing efforts could hardly have passed unno-ticed in a small nursinghome of 60-70 employees. Further,the timing of her discharge, taken in the context of thedischarges of three of the most active adherents of theUnion, is a highly suspicious circumstance. This fact, cou-pled with Respondent's admission that no employees atHilton were ever laid off due to economic reasons prior tothis occasion, underscores the likelihood that Chambers'union activities were known to the Company.4.The discharge of Ethyl CrowleyOn January 7 Crowley was hired by Rubio as an LPN.She receiveda raise inpay on August 1. She testified credi-bly that she worked double shifts when Hilton was short-handed. Only two other LPNs, Chambers and a nursenamed McCloud, had worked double shifts prior to thedischarge. Respondent explained the need for doubling overon occasions as being in accordance with Maryland lawrequiringan LPN to be on duty for every shift.Crowley was active in the Union campaign. She signed acard herself and solicited five other employees to sign cardsduring the September 14-15 union drive. She approachedthree other employees to sign cards but they declined to doso.On one occasion she was speaking to an employee namedLee.While engaged in conversation with Lee she noticed a"funny look come up on Mrs. Lee's face." Crowley turnedaround and saw George Leibowitz standing about 4 or 5feet behind her during this encounter. Leibowitz neitheradmitted nor denied this incident. It should be noted thatonly a few hours after the Lee incident Crowley was calledinto Leibowitz's office and fired. Here again the timing ofthe discharge, occurring as it did shortly after her conversa-tionwith Lee, is suspicious. I was impressed with thestraightforward recital of Crowley's testimony as juxta-posed by Leibowitz's failure to admit or deny he saw Crow-ley talking to Lee and his physical proximity to the twowomen (4-5 feet) all of which makes it seem likely that theevent took place as described by Crowley. Further, it is tobe noted that two less senior LPNs were retained on thestaff.B.Respondent's Defenses1.Respondent's poor economic conditionThe record shows that Respondent was in demonstrablypoor economic condition around the time of the dischargeof Van Dyke, Chambers, and Crowley. Respondent's CPA,MauriceRosenfeld, found in an audit he made ofRespondent's books in February that the nursing home wasoperating at a large deficit. Despite this fact Respondenthired Van Dyke as an orderly and LPN Chambers about theend of July 1972. It is also true that Respondentwas still ineconomic straits at the time of the instant hearing. Its appealto Maryland state authorities for permission to raise its rateshad not been acted on. The situation of economic difficul-ties seemsto have been continuous and has prevailed since1971.Moreover, despite its economic difficulties, Hiltonlaid off no other employees for economic reasons after Sep-tember 15. In this connection it should be noted that Re-spondent had not previously discharged or laid off anyemployees due to economic reasons prior to the dischargeof the three alleged discriminatees. Here again the timing ofthe discharges thus becomes a matter for special scrutiny.How can it be explained that out of a work force of 60-70employees Respondent chose for discharge the three mostactive unionists in the nursing home at the height of theUnion's efforts at unionization? If the selection of VanDyke, Chambers, and Crowley was merely a matter of coin-cidence it was an extraordinary event to be ascribed to sheerhappenstance, and was most improbable.2.Letters of reference for the dischargeesAfter giving the three employees identical letters statingthat they were discharged for economic reasons and not forany other reason, Respondent, at the heanng, shifted itsground and for the first time claimed the two LPNs wereremoved from the staff because they were poor employees.It is well settled that giving an employee one reason fordischarge and asserting a different reason before the Boardis an indication of discriminatory motive.N.L.R.B. v. Bow-man Transportation, Inc.,314 F.2d 497, 498 (C. A. 5, 1963).Van Dyke learned at the hearing that he could be dispensedwith because the job of an orderly was a "luxury" that thenursing home could do without. Incidentally, none of theabove reasons were ever discussed with the involved em-ployees at the time of their exit interviews. If the nursinghome could not afford an orderly, why was Van Dyke hiredto replace his immediate predecessor, also an orderly, whileRespondent was experiencing the same financial stress ithas been operating under since 1971?3.Executive Director Mitchell Gould'stestimonyMitchell Gould, the owner of the business and executivedirector of the nursing home, testified on direct examinationthat he instructed Leibowitz to inform the two LPNs at thetime of their discharge to report for work at his other opera-tion-Gould's Convaleserium-the next day after they weredischarged. On this point the transcript shows:Q. (By Respondent's Counsel) Anyway, after choos-ing these people to discharge were you going to rehirethem at your other home?A.Well they would be in a different capacity. Theywould not be working around medications. I had noqualms about their efficiency as far as taking care ofpatients, because I felt that anyone who has gonethrough a year of training and has passed State Boardscertainly can take care of patients.Gould also explained Chambers and Crowley would be 110DECISIONSOF NATIONALLABOR RELATIONS BOARDunder closer supervision in the other nursing home.He saidhe was very familiar with the work performance of his em-ployees at the Hilton nursing home and thought the twoLPNs were satisfactory employees.Gould claimed he knew nothing about union activities atHilton until he received a copy of the NLRB charges onSeptember 21. He testified:If I had known anything about Union activities Icertainly wouldn't tell them to come to the other homewhich is 158 patients, smooth running, to be a disrup-tive force.In this connection I note that Respondent's Exhibit 1 is aphotostatic copy of part of Crowley's personnel record,which states on the back:Bad attitude. A disruptive force within the home. Sheplayed favorites among the staff. Medical treatmentsrendered to patients not always correct.Under Recommendation she is marked `Poor' and un-der `Rehire' the word `No' is checked. Her supervisor'scomment: `High absenteeism for a professional em-ployee. Rather poor working relationship with fellowstaffmembers, both professional and non-profession-al.'Chambers' personnel record (Resp. Exh. 10)states:Supervisor's comment: `Signed medical chart days inadvance. Really bad attitude. Not willing to pitch inand help with other staff.'Recommendation: `Poor' is checked. Rehire: 'No' ischecked.The contrast is marked between Gould's testimony ofhaving offered both Crowley and Chambersimmediate em-ployment at his other nursing home which he would nothave done if he knew they wereactive unionists because hedid not want a disruptive influence to interfere with thesmooth running of his other home. Both Chambers andCrowley denied they were offered immediate employmentat the Convaleserium.Gould's testimony is so inconsistentwith his own personnel records as to make him an unreliablewitness.4.Gould's speech to employees ofSeptember 26At a meeting of employees (56 employees were present)and his administrative staff given on September26, Gouldsuggested that in order to add to the job security of theemployees they form an "Economic Council" to be made upof two management representatives plus one aide from eachshift who would present the employees' side of any prob-lems. The record is silent as to whether this suggestion wasimplemented.In any case,while there is no allegation in thecomplaint that Respondent attempted to form an 8(a)(2)union,Gould's urging the formation of a house union at atime when he knew of the organizational efforts to form anoutside union constitutes clear evidence of 8(a)(1) activity.In the same speech Gould further suggested that anyonewho desired to withdraw from the Union could request thatthe Union return or destroy his application for membershipcard. This latter notion came to the attention of Respondentthrough a report provided to it by employee Dorothy Lewis.She testified that she changed her mind about membershipin the Union, called the Union's office to be told that whenher card came to the Union's attention it would be de-stroyed as per her request. She became mad when the unionspokesman accused her of being an "Uncle Tom." Lewisrepeated this information to Maury Leibowitz who thenmust have passed it on to Gould because he repeated it inhis speech to his employees. Leibowitz corroborated the factthat Gould discussed how employees could withdraw fromthe Union in his speech of September 26. Gould, by explain-ing how employees could withdraw their signed unioncards, taken together with urging his employees to formtheir own "Employee Council," manifested his animus tothe Union's attempt to organize his employees and was thusguilty of violating Section 8(a)(1) of the Act.In what purports to be the substance of the talk given byGould (Resp. Exh. 7) to his administrative staff and 56 ofhis employees there is a brief statement captioned "UnionActivity." The first part of these remarks in effect sought toexplain that the three discharged employees were not termi-nated because of union activity. Respondent disclaimedknowledge of any union activity prior to its receipt of acharge from the NLRB on September 21. This section of thetalk concluded with the statement that "the staff was toldthat if they preferred a union, and if it was of their ownchoosing, then the union would be welcome." This com-ment preceded the Company's explanation as to how theemployees could form an "Employee Council" consisting ofmanagement representatives Mr. Lee and Mrs. Rubio andone aide from each shift. Significantly, the typed summaryof Gould's remarks omits his explanation of how the em-ployees could withdraw from the Union.Concluded Findings and AnalysisThe General Counsel succinctly states in his brief:In view of the evidence that Respondent had been ineconomic distress for so long, it appears improbablethat Respondent should wait until the Union's organi-zational campaign to choose for the first time to lay offemployees for economic considerations, especiallysince the active union campaign had commenced onlythreedays before. Even more improbable, givenRespondent's asserted lack of knowledge of any unionactivities engaged in by the three discriminatees, isRespondent's alleged fortuitous discharge of the threeindividuals most active in the union organizing cam-paign. It is noted that there is no evidence in the .. .record disclosing that any employee other than thethree discriminatees was laid off on September 15. Infact, no employee at Hilton has been laid off for eco-nomic reasonsafterSeptember 15.Disparate treatment of union and nonunion employees hasbeen long held to be persuasive evidence of discrimination.Furthermore, Maury Leibowitz claims Hilton was over-staffed when he became administrator in July 1972. Despitethis contentionChambers and Van Dyke were hired in Au-gust. Leibowitz gave as one reason for discharging LPN'sChambers and Crowley that a surplus of LPN's existed onSeptember 15. This is inconsistent with his later testimonythat LPN's Crowley, Chambers, and McCloudwere re-quired to work double shifts in August to assure adequate HILTON NURSING HOMEstaffing.This information indicates that in point of factLPN's were in short supply. Contrast this fact with Hilton'shiring two LPN's the month after terminating Crowley andChambers. This demonstrates that considerations otherthan a surplus of LPN's precipitated their discharge sinceRespondent's own records show that no LPN's quit or wereterminated after September 15. The basic motivation thatcaused Respondent to discharge Chambers and Crowleywas their activities on behalf of the Union and not the factthat Hilton was in financial difficulties.Maury Leibowitz had previously testified that because offinancial stringency he only hired vitally needed personnel.Yet he hired Van Dyke and George Leibowitz testified thatan orderly was a luxury Hilton could not afford. I havecredited Van Dyke's testimony that Parrish said if anyonementioned the word union he would be discharged. VanDyke engaged in substantial union activities; the timing ofhis discharge in relation to his union activities was suspect;three union adherents were terminated on the same day;and no other persons were fired. The conclusion is inescapa-ble that Van Dyke was terminated for engaging in protectedactivities rather than because of economic considerations.From the totality of the evidence in the record I concludeand find that Van Dyke, Chambers, and Crowley were dis-charged for engaging in protected union activities in viola-tion of Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.By thestatementof Supervisor Parrish to Van Dyke,he and the other employees were threatened with dischargeiftheymentioned the word "Union." Further byRespondent's solicitingitsemployees to withdraw theirsigned union cards and to establish a house formed "Em-ployee Council" in order to head off unionization Respon-dent has interfered with, restrained, and coerced employeesin the exercise of rights guaranteed in Section 7 of the Act,in violation of Section 8(a)(1) of the Act.2.By discharging Rosalie Chambers, Ethyl Crowley, andThomas Van Dyke on September 15, 1972, and thereafterfailing orrefusingto reinstate them, in order to discourageaffiliation with and activity on behalf of Local 1199E, Re-spondent has discriminated in regard to hire and tenure oftheir employment, in violation of Section 8(a)(3) and (1) ofthe Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYThe recommended Order will contain the conventionalremedial provisions in cases involving findings of interfer-ence, restraint, and coercion, and discriminatory dis-charges, in violation of Section 8(a)(1) and (3) of the Act.These will require Respondent to cease and desist from theunfair labor practices found, and to offer reinstatement withbackpay to the employees discriminated against. In accor-dance with usual requirements, reinstatement shall be to thediscriminatees' former job or, if that job no longer exists, tosubstantially equivalent positions, without prejudice to theirseniority or other rights or privileges. The discriminatees111shall be made whole for any loss of earnings they may havesuffered by reason of the discrimination against them bypayment to them of a sum of money equal to that whichthey normally would have earned from the date of theirdischarge (September 15, 1972) to the date of a valid offerof reinstatement, less net earnings during such period, to becomputed in the manner prescribed in F.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.In view of the nature of the unfair labor practices Re-spondent has engaged in, I shall recommend that it be re-quired to cease and desist from in any like or related mannerinfringing upon rights guaranteed by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSRespondent, 3313 Realty Corp. t/a Hilton NursingHome, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Soliciting employees to withdraw their union applica-tion cards.(b)Urging their employees to form an "EmployeesCouncil" includingin itsmembership representatives ofmanagementand withdrawing membership from any labororganization of their choice; and in any like orrelated man-ner interfering with, restraining, or coercing employees inthe exerciseof their rights under Section 7 of the Act.(c)Discouraging membership in and activities for Local11 99E, National Union of Hospital and NursingHome Em-ployees, by discriminating in regard to the hire and tenureof employment of Respondent's employees or bydiscrimi-nating inregard to any term or condition of their employ-ment, in order to discourage such membership or activities.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Offer Rosalie Chambers, Ethyl Crowley, and ThomasVan Dyke immediate and full reinstatement to their formerjobs or, if such jobs no longer exist, to substantially equiva-lent positions,without prejudice to their seniority or otherrights and privileges, and make them whole for any loss ofearningsthey may have suffered as a result of their dis-charge, in the manner set forth in the "Remedy"sectionherein.(b) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying,all rec-ords necessary to analyze the amount of backpay that maybe due to Rosalie Chambers, Ethyl Crowley, and ThomasVan Dyke, including payroll records, timecards,social se-curity records, and other records.(c)Post at its Hilton Nursing Home at 3313 PoplarStreet,Baltimore,Maryland, copies of the attached notice3 In the event that no exceptions are filed as provided by Section 102.46of the Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order, hereinshall, as provided in Seciton 102 48 of the Rules and Regulations, be adoptedby the Board and become its findings, conclusions, and order, and all objec-tionsthereto shall be deemed waived for all purposes 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDmarked "Appendix."4 Copies of said notice, on forms pro-vided by the Regional Director for Region 5, shall, afterbeing duly signed by Respondent's representatives, be post-ed by it immediately upon receipt thereof, and be main-tainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith.IT IS FURTHER ORDEREDthat the complaint be dismissedinsofar as it alleges unfair labor practices not specificallyfound herein.4 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentcollectively for other mutual aid or protection;If you wish, not to do any of these things.Accordingly, we give you theseassurances;WE WILL NOT do anything that interferes with any ofyour rights listed above.WE WILL NOT ask you to withdraw your union applica-tion cards.WE WILL NOT coercively induce you to withdrawmembership from any union.WE WILL NOT discourage membership in, or activitieson behalf of, Local 1199E by discriminating againstyou in regard to your jobs.WE WILL NOT urge you to form an "Employees Coun-cil" includingin itsmembership representatives ofmanagement and in any like or related manner inter-fere with, restrain or coerce you in the exercise of yourrights listed above.WE WILL offer Rosalie Chambers, Ethyl Crowley, andThomas Van Dyke immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, with full seniorityand all other rights and privileges, since they werefound to have been discharged for supporting HospitalWorkers Local 1199E.WE WILL make up all pay Rosalie Chambers, EthylCrowley, and Thomas Van Dyke lost, plus interest.After a trial before an Administrative Law Judge, at whichall sides had the chance to give evidence, it has been decidedthat we, Hilton Nursing Home, have violated the NationalLaborRelationsAct, and we have been ordered to post thisNotice.The National Labor Relations Act gives you, as anemployee, these rights:To engage in self-organization;To form, join or helpunions;To bargain collectively through a representative ofyour own choosing;To act together with other employees to bargainDatedByHILTON NURSING HOME(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Building, Room 1019,Charles Center, Baltimore, Maryland 21201, Telephone 301-962-2822.